DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/648,433 filed on 01/20/2022 is presented for examination. Claims 1-6 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim1 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 11,264,792 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A secondary battery protection circuit for protecting a secondary battery with a boosting circuit configured to generate a control voltage in response to boosting a voltage across a secondary battery; a drive circuit configured to supply the control voltage to a gate of a charge control NMOS  transistor and a gate of a discharge control NMOS transistor, the charge control NMOS transistor and the discharge control NMOS transistor being configured to be electrically inserted in a current path that is between a positive electrode of the secondary battery and a high side power supply terminal for each of a load and a charger. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of the instant application 17/648,433
Claim 1 of Patented application US 11,264,792 
A secondary battery protection circuit for protecting a secondary battery, comprising: 
a boosting circuit configured to generate a control voltage in response to boosting a voltage across a secondary battery; a drive circuit configured to supply the control voltage to a gate of a charge control NMOS  transistor and a gate of a discharge control NMOS transistor, the charge control NMOS transistor and the discharge control NMOS transistor being configured to be electrically inserted in a current path that is between a positive electrode of the secondary battery and a high side power supply terminal for each of a load and a charger; 
an over-discharge detecting circuit configured to detect the voltage across the secondary battery that is lower than a predetermined voltage for over-discharge detection; 
a control circuit configured to operate the drive circuit such that the gate of the discharge control NMOS transistor becomes at low level, upon detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the voltage for over-discharge detection; 
an interrupt circuit configured to interrupt a node through which the control voltage is supplied to the gate of the charge control NMOS transistor, while detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the voltage for over-discharge detection; and 
a Switching circuit configured to cause the gate of the charge control NMOS transistor to be fixed at a potential at the high side power supply terminal, while detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the voltage for over-discharge detection.

A secondary battery protection circuit for protecting a secondary battery, comprising: 

a boosting circuit configured to generate a control voltage in response to boosting a voltage across a secondary battery; a drive circuit configured to supply the control voltage to a gate of a charge control NMOS transistor and a gate of a discharge control NMOS transistor, the charge control NMOS transistor and the discharge control NMOS transistor being configured to be electrically inserted in a current path that is between a positive electrode of the secondary battery and a high side power supply terminal for each of a load and a charger; 

an over-discharge detecting circuit configured to detect the voltage across the secondary battery that is lower than a predetermined first voltage for over-discharge detection; 
a control circuit configured to operate the drive circuit such that the gate of the discharge control NMOS transistor becomes at low level, upon detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the first voltage for over-discharge detection … a low-voltage detecting circuit configured to detect the voltage across the secondary battery that is lower than a second voltage … 

an interrupt circuit configured to interrupt a node through which the control voltage is supplied to the gate of the charge control NMOS transistor, such that the node becomes at high impedance, upon detecting, by the low-voltage detecting circuit, that the voltage across the secondary battery is lower than the second voltage for low voltage detection; and 
a switching circuit configured to cause the gate of the charge control NMOS transistor to be fixed at a potential at the high side power supply terminal, upon detecting, by the low-voltage detecting circuit, that the voltage across the secondary battery is lower than the second voltage for low voltage detection.



The instance application claims of 2-4 are dependent on rejected instance claim 1 above; hence rejected, at least, for their dependency on rejected claim 1 above.
Claim 5 is rejected on the ground of non-statutory double patenting over claim 9 of U.S. Patent No. US 11,264,792 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent (see comparison in the below mentioned table).
Claim 5 of the instant application 17/648,433
Claim 9 of Patented application US 11,264,792 
  A battery pack comprising: a secondary battery including a positive electrode; 
a charge control NMOS transistor electrically inserted in a current path that is between the positive electrode of the secondary battery and a high side power supply terminal for each of a load and a charger; 
a discharge control NMOS transistor electrically inserted in the current path; 
a boosting circuit configured to generate a control voltage in response to boosting a voltage across the secondary battery; a drive circuit configured to supply the control voltage to a gate of the charge control NMOS transistor and a gate of the discharge control NMOS transistor; 
an over-discharge detecting circuit configured to detect the voltage across the secondary battery that is lower than a predetermined voltage for over-discharge detection; 
a control circuit configured to operate the drive circuit such that the gate of the discharge control NMOS transistor becomes at low level, upon detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the voltage for over-discharge detection; 
an interrupt circuit configured to interrupt a node through which the control voltage is supplied to the gate of the charge control NMOS transistor, while detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the voltage for over-discharge detection; and  
a switching circuit configured to cause the gate of the charge control NMOS transistor to be fixed at a potential at the high side power supply terminal, while detecting, by the over-discharge detecting circuit, that the voltage across the 15 secondary battery is lower than the voltage for over-discharge detection.

A battery pack comprising: a secondary battery including a positive electrode; 

a charge control NMOS transistor electrically inserted in a current path that is between the positive electrode of the secondary battery and a high side power supply terminal for each of a load and a charger; 
a discharge control NMOS transistor electrically inserted in the current path; 
a boosting circuit configured to generate a control voltage in response to boosting a voltage across the secondary battery; a drive circuit configured to supply the control voltage to a gate of the charge control NMOS transistor and a gate of the discharge control NMOS transistor; 

an over-discharge detecting circuit configured to detect the voltage across the secondary battery that is lower than a predetermined first voltage for over-discharge detection; 
a control circuit configured to operate the drive circuit such that the gate of the discharge control NMOS transistor becomes at low level, upon detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the first voltage for over-discharge detection; a low-voltage detecting circuit configured to detect the voltage across the secondary battery that is lower than a second voltage for low voltage detection, the second voltage being set to be lower than the first voltage for over-discharge detection; 
an interrupt circuit configured to interrupt a node through which the control voltage is supplied to the gate of the charge control NMOS transistor …


a switching circuit configured to cause the gate of the charge control NMOS transistor to be fixed at a potential at the high side power supply terminal, upon detecting, by the low-voltage detecting circuit, that the voltage across the secondary battery is lower than the second voltage for low voltage detection.


Method claim 6 of the instant application is similar to method claim 10 of the patented application number 11,264,792. Therefore, claim 6 is rejected on the ground of non-statutory double patenting over claim 10 of U.S. Patent No. US 11,264,792 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859